By the Court.
Bohn was found guilty by a justice of the peace of Cuyahoga county, on a charge of violating the law against the sale of cocoa from which a portion of the oil had been abstracted. On error to the court of common pleas the judgment was affirmed, and this judgment was reversed by the circuit court.
Exceptions taken to the judgment of the circuit court are brought here, but without the filing of a petition in error in this court. Counsel for the state insist that the proceeding is authorized by' section 7306a of the Revised Statutes. Ohio Laws, vol. 92, p. 187.
The object of the section is not only to settle the law for the government of future cases, but in the cases contemplated, to obtain a reversal of the *556judgment of the circuit court, if it be erroneous, and to reinstate the judgment which it reversed. No petition in error having been filed, as contemplated by the statute, the proceeding is dismissed.

Proceedings dismissed.